DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected group III without traverse.
 Claims 21-32 were drawn to a nonelected inventions and have been cancelled by the applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-34 and 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melkersson et al. (Psychopharmacology 2003 170:157-166) in view of Hartling et al. (previously cited) as evidenced by McKenney (previously cited).
Melkersson et al. teaches that the antipsychotic drug clozapine can cause lipid abnormalities in patients where their triglyceride levels are elevated (see page 157 second column first full paragraph and page 163 first column last partial paragraph-second column first partial paragraph). Melkersson et al. go on to teach that in the case when alternative antipsychotic therapeutics have failed in patients, but clozapine has 
Hartling et al. teach that the administration of one 300 mg diazoxide in a  24 hour time period was able to reduce triglyceride levels in human subjects (see page 112 second column second full paragraph, page 115 first column last full paragraph, and figure 2 bottom graph; instant claims 33-34 and 37-38). This qualifies diazoxide as a lipid lowering agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient with psychosis by administering a therapeutically effective amount of clopazine as detailed by Melkersson et al. and address any resulting triglyceride elevation by orally administering 300 mg of diazoxide. It would have been obvious to select diazoxide specifically because Harling et al. teach of its effectiveness at lowering triglyceride levels. The condition dyslipidemia is characterized by the presence of one or several conditions that include elevated triglycerides (see McKenney page 413 second column first partial paragraph and table 1). Thus the treatment of elevated triglycerides is a treatment of dyslipidemia. Therefore claims 33-34 and 37-41 are obvious over Melkersson et al. in view of Hartling et al. as evidenced by McKenney.

s 33, 36, and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melkersson et al.  in view of Vardi et al. (previously cited) as evidenced by McKenney.
Melkersson et al. teaches that the antipsychotic drug clozapine can cause lipid abnormalities in patients where hyperlipidemia with elevated triglycerides occurs (see page 157 second column first full paragraph and page 163 first column last partial paragraph-second column first partial paragraph). Melkersson et al. go on to teach that in the case when alternative antipsychotic therapeutics have failed in patients, but clozapine has improved their mental status and induced elevated triglycerides (hyperlipidemia), the clozapine should be continued at reduced concentration with concomitant oral therapy with lipid lowering agents (see page 164 second column last full paragraph). Diazoxide is not explicitly named as a lipid lowering agent.
Vardi et al. teach the administration of oral diazoxide to patients with hyperlipidemia (elevated triglycerides) (see column 5 lines 27-32). Here the administration of three 150 mg doses of diazoxide over a 24 hour time period for seven weeks was able to reduce triglyceride levels in a human (see column 4 lines 33-42 and table 1; instant claim 36). A reduction in cholesterol levels was also seen (see table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient with psychosis by administering a therapeutically effective amount of clopazine as detailed by Melkersson et al. and address any resulting hyperlipidemia with elevated triglycerides by administering three 150 mg doses of diazoxide per day. It would have been obvious to select diazoxide specifically because Vardi et al. teach of its effectiveness at lowering triglyceride levels. .

Claims 34-35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melkersson et al. in view of Vardi et al. as evidenced by McKenney as applied to claims 33, 36 and 37-41 above, and further in view of Patel et al. (previously cited) and Devane et al. (previously cited).
Melkersson et al.  in view of Vardi et al. as evidenced by McKenney render obvious the limitations of instant claim 33. Vardi et al. teach sustained release as a type of oral delivery formulation for the diazoxide (see column 5 lines 38-44).  A particular duration for release and once daily administration is not detailed.
Patel et al. teach solid carriers for controlled release of pharmaceutical actives for oral administration (see abstract, paragraphs 273 and 8). They go on to teach that “controlled” release includes sustained (see paragraph 314; instant claim 34). Amongst the envisioned drugs for delivery, Patel et al. teach diazoxide (see paragraph 67). Several solid forms for the active are taught including tablets and powder (e.g. milled micronized, nanosized or precipitated) (see paragraph 229). Solubilizers are included that allow for the sustained release of at least 80% of the active for 2-8 hours (see paragraph 365; instant claims 34-35). 

It would have been obvious to the person of ordinary skill at the time of the invention to formulate the sustained release oral dosage form of Melkersson et al.  in view of Vardi et al. as evidenced by McKenney as suggested by Patel et al. such that release over 2 to 8 hours is achieved. This modification would have been obvious since it was suggested for a dosage form in which diazoxide is envisioned as the drug active. This range overlaps with that instantly claimed, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). It additionally would have been obvious to administer the sustained release composition once per day to provide added convenience to the patient and as is generally suggested by Devane et al. As a consequence, this once per day dosing of a full days quantity of drug would yield a single dose of 450 mg diazoxide. Thus claims 34-35 and 38 are obvious over Melkersson et al.  in view of Vardi et al., Patel et al., and Devane et al. as evidenced by McKenney.


Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered. In light of the amendment to the claims, the objection to the claims is hereby withdrawn. Due to 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/CARALYNNE E HELM/Examiner, Art Unit 1615